DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species l: the embodiment of an electrodialysis membrane stack shown in Fig. 2, in which the electrodialysis membrane stack is composed of a bipolar membrane and an anion exchange membrane. 

Species II: the embodiment of an electrodialysis membrane stack shown in Fig. 3, in which the electrodialysis membrane stack is composed of a bipolar membrane and a cation exchange membrane.

Species III: the embodiment of an electrodialysis membrane stack shown in Fig. 4, in which the electrodialysis membrane stack is composed of a bipolar membrane, an anion exchange membrane, and a cation exchange membrane.

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.



In addition to the restriction to one of the above-listed species, restriction to one of the following inventions for the elected species is required under 35 U.S.C. 121:

Claims 1-5 drawn to a regeneration system for a carbon-rich amine solution produced in carbon dioxide capture from a mixed gas, classified under the group B01D53/504.
Claims 6-10 drawn to a method for regenerating a carbon-rich amine solution produced in carbon dioxide capture from a mixed gas by using a regeneration system, classified under the group B01D53/1425.

There are no claims linking inventions I and II.  

Inventions II and I are related as a process and an apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. Inventions I and II are independent or distinct, each from the other because the apparatus of invention I can be used to practice another process that is materially different from the process of invention II. For example, the apparatus of invention I can be used to practice a process for concentration of salts, a process that is materially different from the process of invention II. 

and there would be a serious burden on the examiner if restriction is not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Ms. Xiaochun Zhu on 03/29/2022 a request was made for an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan A. Van can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SALIL JAIN/Examiner, Art Unit 1795